Citation Nr: 1403006	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-40 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with hypertension and erectile dysfunction.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin condition, claimed as an allergy to rubber and petroleum products.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record and has been reviewed.  

In this case, the Veteran testified that the claimed disability of an allergy to rubber and petroleum products is manifested by skin problems.  Accordingly, the claim on appeal has been characterized to reflect the Veteran's contention regarding a skin condition.

The issue of entitlement to service connection for a skin condition claimed as an allergy to petroleum and rubber products is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Throughout the initial rating period, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity  due to such symptoms as impairment of short and long-term memory and difficulty in establishing and maintaining effective work and social relationships.  

2.  Throughout the appeal period, the Veteran's diabetes mellitus, type II has required an oral agent and restricted diet; regulation of activities due to diabetes mellitus has not been demonstrated.

3.  The evidence is evenly balanced as to whether the Veteran's current tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).  

2.   The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013). 

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102  , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Here, prior to the initial rating decision in this matter, a December 2008 letter informed the Veteran of the evidence required to substantiate his claims for service connection for diabetes mellitus, PTSD and allergies to rubber and petroleum products.  The December 2008 letter informed the Veteran of provisions regarding disability ratings and effective dates.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

A June 2011 letter advised the Veteran of the evidence required to substantiate the claim for service connection for tinnitus. The Board finds that further discussion of VA's duties to notify and assist with respect to service connection for tinnitus is not necessary in light of the favorable disposition of that claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  The evidence that has been associated with the claims file includes the Veteran's service treatment records, VA outpatient treatment records and available private treatment records.  The RO attempted to obtain treatment records from Memorial Hospital and Dr. Lebouitz.  In May 2009, the RO received a negative response from Dr. Lebouitz.  A negative response was received from Memorial Hospital in July 2009.

The Veteran had a VA examination for PTSD in March 2011.  He had a VA examination for diabetes mellitus in August 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2009 examination provided complete findings regarding the Veteran's diabetes mellitus, based upon an interview of the Veteran and a review of the claims file.  VA examinations in August 2009 and March 2011 PTSD symptoms and included an interview of the Veteran and review of the claims file by the VA examiner.  

The Veteran failed to report for a VA examination for diabetes mellitus, which was scheduled in March 2011.  The claim is an initial rating claim and is thus classified as an original compensation claim under 38 C.F.R. § 3.655(b).  An initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b), so where a veteran fails to report for an examination, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 
The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria necessary to establish service connection for tinnitus and suggested evidence that would support the claims for higher initial ratings for PTSD and diabetes mellitus.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims.  The Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159.

Initial Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of disability ratings, and as such, the severity of the disabilities is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 


Initial Rating for PTSD

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score in the range of 51 to 60 indicates moderate symptoms (e.g., a  flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

Service connection for PTSD was granted in a September 2009 rating decision granted service connection for PTSD, and an initial rating of 30 percent was assigned.  
 
The Veteran had a VA examination in August 2009.  The Veteran reported several scary and life-threatening incidents when he was deployed in Vietnam.  The incidents included being ambushed several times and seeing people blown up by landmines.  He reported that he served south of Da Nang where there was heavy small arms fire and heavy casualties.  

The Veteran reported that his personality changed after returning from Vietnam and that he was more difficult to get along with and became less sociable.  The Veteran reported that he generally avoided social contacts, crowds and events that made him recall traumatic events in Vietnam.  He reported that he had four marriages that failed because of his feelings of detachment and estrangement.  He reported that he had a short temper with his wives and was more judgmental.  The Veteran reported drinking three to four drinks a day.  

On mental status examination, the Veteran was alert and oriented to time, place and person.  His demeanor was civil and cooperative.  His speech was normal, and his thinking was free of delusional or suicidal thoughts.  He was concerned about his forgetfulness, but he passed the MMSE (mini mental status examination) relative to recall after delay and abstraction from similarities.  His insight and judgment were adequate.  He was socially reserved, but managed to use his sense of humor to cope with contradictions in his lifestyle.  The examiner indicated that the Veteran was competent to handle activities of daily living.  The VA examiner diagnosed PTSD and assigned a GAF of 65.  

The Veteran had a VA examination in March 2011.   The Veteran reported that he had a history of arrest in 2008 for an altercation with his girlfriend's ex-boyfriend. With regard to marital and family relationships, the Veteran reported that his son was living with him and that some days were good and some days very indifferent.  The Veteran reported infrequent contact with his siblings.  The Veteran reported that he did not have too much in the way of degree and quality of social relationships.  He reported that he had lost his best friend 6 months ago because he was probably too hard on him.  He reported that his activities and leisure pursuits included watching television.  He reported that he did not go out much and did not like crowds and people.  He denied a history of suicide attempts and violence or assaultiveness.  

The VA examiner noted that the Veteran was generally neat, clean and appropriately dressed.  His psychomotor activity was unremarkable.  The Veteran's speech was unremarkable.  His attitude toward the examiner was cooperative and friendly.  His affect was appropriate, and his mood was euthymic.  He was oriented to time, place and person.  The Veteran's thought process and thought content were uremarkable.  With regard to judgment, the examiner noted that the Veteran understands the outcome of his behavior.  The Veteran reported sleep impairment, including interrupted sleep and nightmares.  The Veteran reported that fatigue and difficulty concentrating interfered with his catering job.  The Veteran denied hallucinations.  The examiner noted that the Veteran did not have inappropriate behavior, obsessive or ritualistic behavior, homicidal thoughts, suicidal thoughts or episodes of violence.  The examiner noted that the Veteran's had good impulse control.  The Veteran was able to maintain minimum personal hygiene.  The Veteran did not have a problem with activities of daily living.

The examiner noted that the Veteran endorsed a number of cognitive, affective, and neurovegetative symptoms of depression at moderate severity.  The mini-mental status examination was administered as a cognitive screening instrument, as well as dementia.  The VA examiner indicated that the Veteran performed within normal limits on that instrument.  The examiner indicated that the Veteran was capable of managing his financial affairs.  With regard to the Veteran's occupation, the examiner indicated that the Veteran was employed part-time as a catering manager.  The Veteran had been in his current employment for 2 to 5 years and had not lost time from work in the past 12 months.  The VA examiner assigned a GAF score of 57.  

The examiner noted that the Veteran continued to meet the criteria for PTSD along with associated depression.  He reported a number of areas affected by PTSD, including sleep, social relationships and concentration/ attention difficulties, which had impacted his work, causing difficulty remembering the names of clients, appointments, etc.  The difficulties were not persistent.  The examiner noted that the Veteran had been diagnosed with dementia NOS in 2008.  At that time, he had obtained a score of 25 out of 30 on the St. Louis University Status (SLUMS) examination.  The examiner indicated that the score was more consistent with a mild neurocognitive disorder and not dementia.  The examiner noted that the Veteran performed within the normal range, which is not indicative of dementia or a mild neurocognitive disorder.  The VA examiner noted that the Veteran mentioned having been placed on Aricept in the past, and while he continued to use this medication, he had not noticed any further decline in cognitive function.  The examiner indicated that, based on this information, the Veteran did not appear to be suffering from dementia.  Rather, his cognitive difficulties are more likely than not associated with PTSD and associated depression, which is often observed in individuals with these illnesses.  

The examiner indicated that the degree of severity of PTSD symptoms based on psychometric data is moderate.  

At the Board hearing in July 2013, the Veteran testified that he has anger issues because of PTSD and that he is jumpy.  He also testified that he has sleep problems, such as tossing and turning at night and having bad dreams.  The Veteran testified that he does not have a lot of social relationships.  

The Board finds that the criteria for a 50 percent rating have been approximated throughout the initial appeal period.  The evidence shows that the Veteran's PTSD is manifested by avoidance of social contact, poor sleep, nightmares, difficulty with social and personal relationships and cognitive difficulties, including memory impairment that impacts his work, such as forgetting names of clients and forgetting appointments for work.  In light of the VA examiner's findings of moderate impairment due to PTSD, the Board resolves any doubt in the Veteran's favor in finding that his PTSD most closely approximates the criteria for a 50 percent rating.

The Board finds that the criteria for a 70 percent rating are not met.  The Veteran does not have symptomatology associated with the criteria for a 70 percent rating.  He does not have deficiencies in judgment, thinking or mood, suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure or irrelevant, near-continuous panic or depression, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (such as work or work-like setting) or an inability to establish and maintain effective relationships.  In this case, the occupational impairment due to PTSD is minimal.  

The Board finds that the Veteran's PTSD has not resulted in total occupational and social impairment, for the reasons discussed above.  Moreover, the record does not show symptoms associated with a 100 percent rating or symptoms equivalent in severity to those corresponding to a 100 percent rating.  The evidence of record does not show gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an inability to maintain activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place or memory loss for names, close relatives, own occupation or own name.   

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD most closely approximates the criteria for a 50 percent rating. As such, the benefit-of-the-doubt rule applies, and entitlement to a 50 percent rating, but no higher, for PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

Initial Rating for Diabetes Mellitus

Diabetes mellitus is rated according to Diagnostic Code 7913.  A 20 percent rating is assignable for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.  

A 40 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.; see also 61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  Medical evidence is required to show that strenuous occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  The rating criteria for a 40 percent evaluation under Diagnostic Code 7913 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

A 60 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119.  

 A 100 percent rating is assignable for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id. 
Note (1) following Diagnostic Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

VA outpatient treatment records dated in February 2009 reflect a history of diabetes mellitus, which was diagnosed in 2006 and was treated with Metformin. 

The Veteran had a VA examination in April 2009.  The Veteran reported that he was diagnosed with borderline diabetes in the 1970s or 1980s.  He reported that he started on medication for type II diabetes around 2006 or 2007.  The age of onset of borderline diabetes was in the mid-30's.  The age of onset of medication-requiring diabetes was about 62 or 63 years old.  There was no ketoacidosis or hypoglycemic reactions.  The Veteran followed a restricted diabetic diet.  There was no restriction of activities on account of diabetes.  His treatment included oral hypoglycemic medication orally twice a day.  There was no treatment with insulin.  The frequency of visits to a diabetic care provider was about every three to six months.  There were no other symptoms attributable to diabetes, including no antipruritis or loss of strength.  The examination also noted hypertension.  The Veteran had erectile dysfunction, but no bladder or bowel functional impairments.  There were no visual problems, cardiac symptoms, neurologic symptoms or skin problems attributed to diabetes.  

As explained above, the Veteran did not report for a VA examination for diabetes mellitus scheduled in March 2011 and has not provided an explanation for his failure to report.  The claims file reflects that the Veteran was notified of the VA examination by letter dated in February 2011.  Accordingly, the claim has been rated based upon the evidence of record.  3.655(b).

The Board finds that the criteria for a rating in excess of 20 percent for diabetes mellitus, type II have not been met.  The evidence shows that the Veteran requires an oral hypoglycemic agent and a restricted diet, which is contemplated by the 20 percent rating assigned.  The evidence of record does not show that the Veteran requires insulin or regulation of activities.  In this regard, the April 2009 VA examination indicated that there was no restriction of activities required and no treatment with insulin.    

The Board has also considered the Veteran's statements and testimony.  In this case the Veteran testified that his activities have been restricted due to back pain.  He did not indicate that diabetes mellitus requires restriction activities.  

The Board must consider whether a compensable rating is warranted for the complications of hypertension and erectile dysfunction, which are associated with disabetes mellitus.  

Hypertension is evaluated under Diagnostic Code 7101 pertaining to hypertensive vascular disease. Under Diagnostic Code 7101, a 10 percent rating is applicable if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required to control blood pressure.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104 , Diagnostic Code 7101.

The Board finds that hypertension has not manifested to a compensable degree during the rating period, as the claims file does not contain any findings of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A review of VA outpatient treatment records dated from April 2009 to February 2009 reflects that there were no diastolic readings of 100 or more or systolic readings of 160 or more.  The April 2009 VA examination reflects three blood pressure readings of 118/68, 118/66 and 138/66.  Therefore, based on the VA treatment records and VA examinations, the Veteran's systolic blood pressure has not predominantly measured 160 or more at any time during the claims period.  Nor has diastolic pressure measured predominantly 100 or more.   As the Veteran's hypertension does not meet the criteria for a compensable rating for hypertension under Diagnostic Code 7101, a separate rating is not appropriate for this complication of diabetes.

The Veteran's service-connected diabetes mellitus also includes the complication of   erectile dysfunction.  Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated as 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation  under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  The 2009 VA examination report indicated a normal examination, with no penile deformity.  As the evidence does not show that the Veteran has deformity of the penis, the criteria for a separate compensable evaluation for erectile dysfunction are not met.

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for an initial rating in excess of 20 percent for diabetes mellitus type II with hypertension and erectile dysfunction.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert, 1 Vet. App. at 55. 
  
Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds the schedular rating criteria adequate to rate the Veteran's PTSD and diabetes mellitus.  A comparison between the level of severity and symptomatology with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

Because the schedular rating criteria are adequate to rate the Veteran's disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1). 
Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 
§ 3.303(b) does not apply to the claim for service connection for tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran's service treatment records are negative for complaints or findings of tinnitus.  Although no complaints of tinnitus are noted in the service treatment records, at the hearing, the Veteran testified that he had ringing in his ears during service.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

At the hearing, the Veteran testified regarding  his in-service noise exposure.   The Veteran testified that he was in an artillery unit and motor transportation during service and that he had to move guns, which would go off.  The Board finds the Veteran's account of noise exposure in service both competent and credible.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Post-service VA treatment records reflect that the Veteran was seen in September 2007 with a complaint of difficulty differentiating sounds.  He denied tinnitus.  

The Veteran had a VA examination in July 2011.  The Veteran reported that tinnitus had been present since he was in the military.  At the Board hearing in July 2013, the Veteran testified that he had ringing in his ears during service and has had tinnitus since service.  

Although the Veteran has made some inconsistent statements with regard to tinnitus, the July 2011 VA examination and the July 2013 hearing testimony reflect that he has had tinnitus since service.  The Board finds the Veteran's report of continuous tinnitus symptoms competent and credible.  The Veteran's military noise exposure is demonstrated.  Accordingly, resolving reasonable doubt in favor of the Veteran, entitlement to service connection for tinnitus is warranted.





ORDER

An initial 50 percent rating is granted for PTSD, subject to regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent for type II diabetes mellitus is denied.

Service connection for tinnitus is granted.  


REMAND

The Board finds that additional development is necessary with respect to the claim for service connection for a skin condition claimed as an allergy to rubber and petroleum products.  

At the hearing in July 2013, the Veteran testified that he was exposed to a lot of petroleum and oil during service when he worked in the motor pool.  The Veteran testified that he has had skin problems since his service in Vietnam.  He testified that his skin peels off, and this condition has mainly affected his hands.  The Veteran also testified that he thought his skin condition might be related to Agent Orange exposure during service.  

The Veteran has not been afforded a VA examination.  Therefore, the record currently before the Board does not contain clear diagnosis of the Veteran's claimed skin condition.  The Veteran is competent to report current symptoms of skin problems.  See Barr, supra.  The Board finds that a VA examination is necessary to ascertain the nature and etiology of the claimed condition, to include whether such condition is related to herbicide exposure.   

In addition, a review of the claims file and electronic records indicates that the most recent VA treatment records in evidence are dated in November 2012.  On remand, the RO should associate any outstanding VA treatment records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the Lebanon VAMC and associate the records with the claims file.   

2.  Schedule the Veteran for a VA examination for skin disorders. The claims folder must be provided to and reviewed by the examiner in conjunction with examination, and the examination report should indicate that the claims folder was reviewed.

3.  The examiner should provide an opinion as to whether a current skin disorder is at least as likely as not (50 percent or greater likelihood) related to service.  

In providing the opinion, the VA examiner should discuss whether such a skin disorder is related to an allergy to rubber and petroleum products that the Veteran was exposed to during service.  The examiner should also address whether such skin disorder is related to Agent Orange exposure during the Veteran's service in Vietnam.  

The examiner should provide a detailed rationale for the opinion(s).  If the VA examiner cannot provide a rationale without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

4.  Thereafter, the AOJ should review the examination and ensure that an adequate medical opinion has been provided.

5.  Following the completion of the requested actions,   readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


